Case 1:20-cv-01198-DDD-STV Document 16 Filed 06/10/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT
                     COURT FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

         Case No. 1:20-cv-01198-DDD-STV

         DERRICK JOHNSON,

              Plaintiff,

         v.

         JAMES RIVER INSURANCE COMPANY,

              Defendant.


                              ORDER DISMISSING CASE


                Plaintiff Derrick Johnson, a passenger in a vehicle insured by De-
        fendant James River Insurance Company, was struck by an uninsured
        motorist. Mr. Johnson alleges that James River “is contractually liable
        to compensate [him] for damages suffered as a result of the aforemen-
        tioned motor vehicle collision.” (Compl. ¶ 26, Doc. 3.) That may be, but
        Mr. Johnson did not allege that he requested payment, or that James
        River disputed that request or refused it. He did not allege James River
        failed to perform any aspect of the contract at issue. In fact, Mr. Johnson
        has not alleged any form of disagreement between James River and him-
        self. James River’s potential liability does not, without more, establish
        the existence of a justiciable controversy. The motion to dismiss (Doc. 5)
        is therefore GRANTED. This case must be dismissed without prejudice
        for lack of subject matter jurisdiction.

                “The Constitution (article 3, s 2) limits the exercise of the judicial
        power to ‘cases' and ‘controversies.’” Aetna Life Ins. Co. of Hartford,
Case 1:20-cv-01198-DDD-STV Document 16 Filed 06/10/20 USDC Colorado Page 2 of 4




        Conn. v. Haworth, 300 U.S. 227, 239 (1937). “A ‘controversy’ in this sense
        must be one that is appropriate for judicial determination.” Id. at 240.

              The complaint contains no indication of any live controversy—
        whether by alleged breach of contract or otherwise—and does not seek
        any specific relief—declarative, injunctive, or for damages. As Mr. John-
        son himself makes plain: “Plaintiff did not allege breach of contract be-
        cause, to date, Defendant James River has not breached the contract.”
        (Resp. to Mot. to Dismiss ¶ 19, Doc. 14.) So, his single claim is styled as
        for “contractual liability.” (Compl. ¶¶ 19–26.) By his theory, “Defendant
        James River is contractual [sic] obligated to compensate Plaintiff Der-
        rick Johnson if he is successful in proving the negligence of the unin-
        sured motorist and his damages.” (Resp. ¶ 17.)

              Mr. Johnson essentially asks the Court to declare he is entitled to
        certain monies from James River should he establish the negligence of
        the at-fault driver. In some sense, he is seeking what would be a declar-
        atory judgment. See Fed. R. Civ. P. 57; 28 U.S.C. § 2201. But even a
        declaratory judgment action requires a live case or controversy. See id.
        (“In a case of actual controversy within its jurisdiction, . . . any court of
        the United States, upon the filing of an appropriate pleading, may de-
        clare the rights and other legal relations of any interested party seeking
        such declaration, whether or not further relief is or could be sought.”
        (emphasis added)); see also, e.g., United Fire & Cas. Co. v. Contractor
        Heating, Inc., No. 1:08-cv-00328-LTB-CBS, 2008 WL 2572124, at *2 (D.
        Colo. June 24, 2008) (discussing federal and Colorado requirements of
        case or controversy in declaratory judgment context). And here, there is
        none. Not in the complaint itself, nor in the filings on the motion to dis-
        miss, is there any indication that James River has refused to do any-
        thing required by the contract, or even that it disagrees with Mr. John-



                                             2
Case 1:20-cv-01198-DDD-STV Document 16 Filed 06/10/20 USDC Colorado Page 3 of 4




        son’s analysis of it. What Mr. Johnson seeks is not a declaratory judg-
        ment so much as an advisory opinion. And that is something the federal
        courts are not in the business of providing.

              Mr. Johnson disagrees, citing Dove v. James River Ins. Co., et al.,
        a decision of the Colorado District Court for Broomfield County that ap-
        parently involves the same accident and claim at issue here. (See No.
        2018-CV-30001, slip op. (Colo. Dist. Ct. June 22, 2018), filed here as Doc.
        14-3.) In Dove, the court declined to dismiss a claim for “contractual lia-
        bility,” holding that “if Plaintiff is successful in proving the negligence
        of the uninsured motorist, then James River’s contractual obligation to
        provide uninsured motorist benefits is enacted.” Id. at 4. The court, in
        permitting the claim to continue, primarily relied on Brekke v. State
        Farm Mut. Auto. Ins. Co., 81 P.3d 1101 (Colo. App. 2003) and Briggs v.
        Am. Family Mut. Ins. Co., 833 P.2d 859 (Colo. App. 1992), which Mr.
        Johnson also cites here. (Resp. ¶ 18.)

              But while Colorado law governs the interpretation of insurance
        contracts in cases like this one, see Gardner v. Cont’l W. Ins. Co., 203
        F.3d 834, at *2 (10th Cir. 2000), the case or controversy requirement is
        imposed by Article III of the United States Constitution. What Colorado
        courts might say about their own jurisdiction is not determinative of this
        federal constitutional limit on the reach of the federal judiciary.

              In any event, Dove is not persuasive, and neither Briggs nor
        Brekke supports the conclusion the Dove court reached. In Briggs, the
        Colorado Court of Appeals held that under the uninsured motorist cov-
        erage statute,

              the insurer must pay to the insured, up to the limit of the
              policy, whatever losses the insured proves he or she is ‘le-
              gally entitled to recover’ from the uninsured motorist.


                                            3
Case 1:20-cv-01198-DDD-STV Document 16 Filed 06/10/20 USDC Colorado Page 4 of 4




              Thus, the insured has the burden to prove that the unin-
              sured motorist was negligent and the extent of the dam-
              ages. This can be done in a judicial proceeding against ei-
              ther the uninsured motorist or the insurer, or in an arbi-
              tration proceeding.

        Briggs, 833 P.2d at 861. In Brekke, the court stated the “purpose of the
        uninsured motorist coverage mandated by § 10-4-609 is to compensate
        an insured for loss, subject to the insured’s policy limits, caused by neg-
        ligent and financially irresponsible motorists.” Brekke, 81 P.3d at 1103.
        These quotations, relied on in Dove, express the proof obligations and
        purpose of Colorado’s uninsured motorist law, but they do not relieve a
        court of its responsibility to only decide cases or controversies. And in
        both cases, there was such a controversy: The insured filed a breach of
        contract action against the insurer after the insured submitted a claim
        to the carrier and an agreement on benefits could not be reached. Brekke,
        81 P.3d at 1102; Briggs, 833 P.2d at 860.

              If and when Mr. Jackson actually requests the benefits he says he
        is due from James River, he will either receive payment (if James River
        agrees) or he will have a live case or controversy (if they do not and ei-
        ther refuse payment or contest the amount he seeks). But since neither
        has happened, there is no ripe, live case for this Court to resolve. As the
        record is before the Court, James River’s potential liability does not,
        without more, establish the existence of a justiciable controversy. James
        River’s motion (Doc. 5) is therefore GRANTED. This case is DIS-
        MISSED without prejudice for lack of subject matter jurisdiction.

              Dated: June 10, 2020.             BY THE COURT:



                                                _______________________
                                                Daniel D. Domenico
                                                United States District Judge


                                            4
